 

EEE EE I  _-—

UNITED STATES COURTS
a” EASTERN DISTRICT OF WISCONSIN
FILED
Linda Reed, pro se COT 18 peta
5752 North Dexter Avenue =
Glendale, Wisconsin 53209 11:59 PM
LindaREED1018@sbcglobal.net AFTER HOURS

 

October 20, 2019

Dear Honorable Magistrate Judge Callahan or Judge Adelman:

RE: Case 14-cv-330 Reed v. Columbia St. Mary's Hospital

My name is Linda Reed. This case has been back and forth between this court and appeal court. The
appeal's court issued a reverse and remand. This court appointed Attorney Robert (Rock) Theine
Pledl to this case and mediation. Attached is the only communication regarding what is going on in
my case sent to me.

There has been no attempt to settle this case, no offers. I have not been advised of what the Attorney
lawyer was planning to do, especially turning over materials that were sensitive to me. He met with me
ajust prior to September 10, 2019. meeting with this court and Attorney Foley. He had no plan in
August and has no plan today.

I do not believe that Attorney Robert (Rock) Theine Pledl is working in my best interest. I have
already experienced bad faith negotiations with CSM. Anything that was discussed with CSM before
the appeal's court entered its order is void and confidential.

The trust between Attorney Pledl and I is broken. This is not my first attempt to reserve a relationship
with Attorney Pledl. He told me that he doesn't get paid for representing me in this case. Whether or
not he gets paid, I expect the same level of excellent service that is warranted to a paid customer.

RELIEF SOUGHT. Withdraw Pledl from this case of “public interest.” Appoint me an attorney who
will work in my best interest. An attorney who will not wait until the last minute to contact me. An
attorney who will honor my request for accommodations for my disabilities; one who will not
exacerbate my disabilities.

To be transparent, before the appeal court entered its order, a law firm in Madison, Wisconsin agreed to
represent me in this case. However, their fees are very high. They were willing to try and settle if they
could not settle they were willing to prepare for trial. I tried to negotiate with Foley before this court-
appointed Pledl to no avail.

 

emailed: AttorneyTheine Pledl

Case 2:14-cv-00330-LA Filed 10/18/19 Page 1of1 Document 104
